The following opinion was filed February 8, 1911:
MARSHALL, J.
(dissenting). I think fatal error was committed in holding that evidence of there being ample opportunity for respondents to purchase land adjacent to the manufacturing premises for use in expansion of the business was not admissible as bearing on damages to the property not taken, and, further, in refusing to instruct the jury that evidence of such opportunity was proper for consideration on such question. If the premise upon which my brethren grounded their decision be correct the conclusion is correct also. My judgment is that their reasoning was from a wrong premise'; first, because the question at issue was ex*366pressly excluded from the former opinion instead of being passed upon in favor of respondents; second!, if such question were not so excluded the former opinion is certainly very ambiguous in respect thereto and, therefore, should be construed in favor of a theory which will not convict this court of making what all now agree would he, as an original matter, a •clearly wrong and exceedingly unjust decision. Eor myself, I have no hesitancy in saying that I had no idea upon the former occasion of agreeing to a conclusion such as the court now reads from the opinion then rendered. I filed a dissenting opinion with reference to one vital question, treating the matter at considerable length. I did not mention the subject in hand because, as I read the opinion, so far as the subject was touched upon, it was in favor of the position taken by appellants on the second trial. That I gave careful attention to the language used before, must be supposed from my analysis of that part treating of the measure of damages, about which I will speak later. Certainly I would not have allowed the decision on the other point, now confessed to he wrong, pass without vigorously protesting, had I understood it as the court now does, hut would have discussed the matter fully in the opinion which I wrote.
On the first appeal it appeared that at the trial defendant offered proof in mitigation of damages, hy showing it had an option, which was at plaintiff’s disposal, to purchase a tract of land adjacent to the manufacturing plant and suitable for extension thereof; that the optioned land was purchasable at a low price compared with the value claimed for land taken and damages to the land not taken. The court on the second trial interpreted what-was said in the opinion as to the rejection of that offer as holding in such a case that proof of the market value of land available in place of the land taken is not admissible either as bearing on the value of that taken or damages to the land not taken. As indicated, while there is, as I understand, unanimity of thought that such doctrine, *367from an original standpoint, is wrong, my brethren confess it was written into the former opinion and so the court is powerless to correct it now.
To determine correctly what the court on the former occasion intended to decide we must start by facing the proposition it assumed to be dealing with. That can best be appreciated by this language of the opinion whereby the attempt was made to concisely state the matter:'
“The obvious purpose of this offer was in [note the language'] mitigation of damages. The fact that other lands in the immediate vicinity could be purchased from a third party at a reasonable price, to which plaintiff should shift his business, could not be shown to reduce the damages to which plaintiff was entitled. . . . What has been heretofore said applies here as to the tender \note the term again] in mitigation of damages, which it was obviously offered for. The •only relevancy such an offer could have, if admissible for any purpose, would be as tending to 'prove the value of land in the immediate vicinity of the plaintiff’s plant on the question of ■value of the land talcen and damages to other land.”
It will be seen the court, industriously, distinguished between proof “in mitigation of damages” and proof bearing on the value of the land talcen and damages■ to the other land. It then proceeded to hold that, as an offer “in mitigation of damages,” it was incompetent under any circumstances, and that as to the other purpose, not intended by the offer, it was properly rejected for reasons stated, which were curable. The distinction between the two phases of the matter was •evidently attempted to be emphasized.
As to the first phase mentioned, the court characterized the offer as an attempt to compel the plaintiff to submit to an •offer to “swap land for the accommodation of appellant” and thus mitigate damages. Turning to the other phase it was remarked that, “The only relevancy such an offer could have, if admissible for any purpose, would be as tending to prove the value of the land in the immediate vicinity of plaintiff’s *368plant on the question of value of the land taken and damages to the other land/’ plainly suggesting that for such purpose (note that such was the identical purpose we now have under consideration) evidence of the purchasable value of adjacent available and suitable land might be received.
As it seems to me the court thus, industriously, even if somewhat ambiguously, reserved the question as to whether such evidence for such purpose was relevant. Having done so the court proceeded to show that the evidence was not relevant for such purpose under the circumstances of the offer, so confining the discussion to that as to leave the matter in reserve as to whether, with infirmities removed, the evidence would have been relevant, and, at least, without casting any doubt on the question, and, in a reasonable view, suggest that it might.
“But,” says the opinion, “the offer was not competent on the question of value of the land embraced in the optionbe-cause it “was not supported by any sworn testimony.” “The contents of the option were not made known, except by a general statement.” It “was not offered formally, so that coun-. sel could examine it, so far as we can discover from the record. Nor does it appear that the option was in force when the offer was made.”
Summarizing somewhat, the foregoing is followed thus:
“It is very obvious that it would be a dangerous rule to allow an adverse party, for the purpose of establishing the value of land, to put in evidence a writing purporting to be an option to sell at a named price, without any other proof verifying the facts stated in the option. This would, in effect, be to allow the appellant to malee proof by declarations-of third parties, not under oath.”
Did not that by reasonable, if not necessary inference, suggest that proof of the value, for the purpose in contemplation here, was proper, though the manner of proof in the then situation for the particular reasons mentioned was improper?
*369The discussion in the opinion was closed by conclusions in strict harmony with what we have said. Note the language of such closing: “The offer made . . . had no materiality, because . . . appellant could not transfer interests or rights in lands in mitigation of damages, and it was not competent on the question of value of the land therein described or in the vicinity.” That is, it had no materiality in any event, on what the court referred to as “in mitigation of damages” and was not competent on the other question, that of the “value of the land taken and damages to the other land,” because, under the circumstances the court had referred to, going to avoidable infirmities in the offered proof, it was not competent to show the value of the land described in the option. Not being competent therefor, of course, it was not as bearing on the ultimate fact in controversy. It was, in that respect, as if a witness to prove value were interrogated in respect to the matter in advance of proper proof in respect to his competency to testify on the question.
Erom the foregoing does it not appear quite plain that the court before did not intend to decide that, in a case of this sort, proof of the market and purchasable value of adjacent suitable land for the business disturbed by the invasion and deprivation in controversy, is not competent on the subject of “value of the land taken and damages to other land?” It does to me, and I wish as emphatically as possible to wash my hands of any intention of having been a party to making a decision now conceded to he'wrong, and from which seemingly flows a decision conceded to be unjust in fact if right in law.
Was I derelict before in thinking that the opinion would be construed as I contend now it should be, and so neglecting to treat the subject in my independent opinion, as I did the other dominating one, endeavoring to escape responsibility for a seemingly radical departure from the settled law in respect to the latter, which we are now happily agreed would *370have been such departure, a way of escape from the dilemma I did not share in creating being found by treating that part of the opinion on the subject of measure of damages as ambiguous, and reading out of the obscurity a statement of the law in conformity to the views I then expressed ? If I were so derelict then, looking at the language I have analyzed fairly; in the most favorable aspect it will reasonably bear for respondents, is it not ambiguous, permitting, reasonably, of the meaning I read out of it being easily discovered therein ? If so, then why does not the rule which applies to the construction of contracts and statutes govern, viz.: of two reasonable meanings, one that is consistent with the law and will lead to a just result, and one that will render the contract or statute unlawful or lead to some unjust or some absurd result, the former should be adopted? I think these questions should be answered in favor of appellants instead of, unnecessarily, as it seems, confessing that the- court wrongly decided an important question on the former appeal and inflicting the consequences thereof on the appellants on this appeal. I do not doubt but what my brethren would fully agree with me in answering my last proposition in the affirmative. Where we differ is in respect to the others.
The instructions given on the last trial indicate to my mind, very clearly, that the trial court understood the subject under discussion was treated before in two aspects, as I have indicated, in one proof of the market value of outside available land being thought improper and in the other not so. Endeavoring to cover the first phase, supposed to involve whether plaintiff could be compelled to swap land in “mitigation of damages,” the judge said:
“Such matters may not be shown or considered in this case for the purpose of reducing the compensation to which the plaintiffs are entitled. The owners were not required to move part of the plant to other lands for the accommodation of the defendant railroad company.”
*371Directing attention to tbe other phase of the matter the court added:
“The evidence offered and received in this case as to the then market value of the land in the immediate vicinity of the tract owned by plaintiffs may be considered by yon in determining the value of the parcel taken by the railroad company, and the damage, if any, to the remainder of the land of which such tract taken formed a part.”
That was the very purpose for which the rejected evidence was offered, not in “mitigation of damages” as the term was used in the former opinion. The rejected requests were phrased accordingly. The purpose thereof was to inform the jury that proof of opportunity to obtain suitable adjacent land and the probable cost thereof while not to be considered “in mitigation of damages” were in determining “damages to the other land.” It seems that the ambiguity in the former opinion was exaggerated by the trial judge, leading him to confuse the two ideas and so reject evidence plainly competent for one purpose, mistaking the offer thereof to be for another, and, not appreciating the somewhat shadowy distinction apparent from the facts of the former case there made between proof “in mitigation of damages” and circumstantial proof of the actual damages made in the way attempted, he got the idea that circumstantial proof thereof was not permissible. That is the only key I can see to unravel the obscurity in the charge. Looking at the language thereof and the ruling the charge seems fatally contradictory. Looking at the quoted language alone last referred to it seems in harmony with the spirit of the rejected instruction, but applying it to the rejected evidence and the case in general in the light of the former opinion, it seems the judge was of the opinion that this court held that the lessened value of land not taken caused by taking a part of the entire tract could not be established circumstantially. I insist that there is *372nothing in the former opinion necessarily requiring that view.
For the reasons stated I think the judgment should he reversed. There is at least one other reason which of itself calls for the same result. I think the trial court, though as an original proposition giving the law to the jury correctly, violated the law of this case in instructing, as he did, on the measure of damages. The instruction is quoted in the opinion of the court. As I read it, counsel for appellants. are right in the contention that the law as there stated is condemned in the former opinion. That condemnation was the occasion for my labor in writing the quite lengthy independent opinion, hoping to prevent any permanent departure from long settled rules. While I still think I took the right view of the opinion and the one the bench and bar in general have read out of it, if it be otherwise, and the difficulty was only in stating ambiguously a correct rule, then I quite agree that the meaning which will render what was said harmonious with previous adjudications on the subject, if to' be found in the language used, should be adopted rather than one which will not. So, on the whole, I am content to unite with my associates in treating the former opinion as not overruling previous cases on the subject of damages. I am so content, particularly, as to what the court really intended, because soon after the opinion was filed American States S. Co. v. M. N. R. Co. 139 Wis. 199, 120 N. W. 844, and Krier v. M. N. R. Co. 139 Wis. 207, 120 N. W. 847, were decided, in which the law was stated as in my independent opinion in this case, all the justices concurring.
I have given considerable attention in this opinion to the logic with which I heartily concur, enabling the court to construe one ambiguous feature in the former opinion in harmony with settled principles, thus saving the judgment from reversal. But why the same logic does not also apply to the other ambiguous feature, thus avoiding the result of *373affirming a judgment which is wrong from an original viewpoint, upon the ground that wrong has been made right by a previous wrong decision, I am not able to understand.
A motion for a rehearing was denied March 14, 1911.